Case: 20-40162      Document: 00515845164         Page: 1    Date Filed: 05/03/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                  No. 20-40162
                                                                              FILED
                                                                           May 3, 2021
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
   Donald Wayne Herod,

                                                            Plaintiff—Appellant,

                                       versus

   D. Powell; M. Mills,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 2:19-CV-271


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Donald Wayne Herod, Texas prisoner # 1538539, appeals the
   dismissal of a 42 U.S.C. § 1983 civil rights action as frivolous. See 28 U.S.C.
   §§ 1915(e)(2)(B), 1915A(b)(1). The district court properly dismissed the
   action pursuant to Heck v. Humphrey, 512 U.S. 477 (1994), because Herod’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40162      Document: 00515845164            Page: 2   Date Filed: 05/03/2021




                                    No. 20-40162


   claims based on an allegedly unlawful arrest are direct attacks on his
   conviction and 50-year sentence for third-offense driving while intoxicated.
   See Hudson v. Hughes, 98 F.3d 868, 872 (5th Cir. 1996); Wells v. Bonner, 45
   F.3d 90, 95 (5th Cir. 1995).
          On appeal, Herod makes no argument relevant to the district court’s
   ground for dismissal. Because Herod identifies no issues “arguable on their
   merits,” his appeal is dismissed as frivolous. Anders v. California, 386 U.S.
   738, 744 (1967); 5th Cir. R. 42.2.
          Herod has filed motions to appoint counsel, to enter a default
   judgment, for funding for investigative services, to file supplemental briefing,
   and to set aside three strikes for frivolous litigation. These motions and all
   other requests for relief are denied.
          Herod received a strike pursuant to 28 U.S.C. § 1915(g) from a district
   court in 2016 for failing to state a claim upon which relief may be granted
   under § 1983. Herod v. Cosper, No. 4:16-CV-537 (S.D. Tex. Mar. 2, 2016)
   (unpublished order). This court assessed a strike in 2019 against Herod upon
   affirming the dismissal of a § 1983 complaint under § 1915A(b)(1) for failure
   to state a claim. Herod v. Univ. of Tex. Med. Branch, 776 F. App’x 231, 233
   (5th Cir. 2019). The district court’s dismissal of the instant action and our
   dismissal of this appeal also count as strikes. See Coleman v. Tollefson, 575
   U.S. 532, 537-38 (2015). Because Herod has at least three strikes, he is hereby
   barred from bringing any civil action or appeal while detained or incarcerated
   in any facility “unless [he] is under imminent danger of serious physical
   injury.” § 1915(g).
          APPEAL         DISMISSED;            ALL     MOTIONS        DENIED;
   THREE-STRIKES BAR IMPOSED.




                                           2